Citation Nr: 0404730	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 823	)	DATE
	)
	)


THE ISSUE

Whether a June 1975 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for a back 
disability should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel














INTRODUCTION

The veteran had active military service from September 1973 
to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party filed in March 2003 
alleging clear and unmistakable error in the Board's decision 
in June 1975 denying service connection for a back 
disability.


FINDINGS OF FACT

1.  In the June 1975 decision, the Board determined that the 
veteran's lumbar sprain had preexisted his brief service and 
had not been aggravated by that service.  Consequently, the 
Board found that there was no legal basis upon which to grant 
the service connection claim.

2.  The Board decision in June 1975 denying the veteran's 
service connection for a back disability was supported by the 
evidence of record and the statutory and regulatory 
provisions then in effect and was not undebatably erroneous.  


CONCLUSION OF LAW

The June 1975 Board decision denying service connection for a 
back disability was not based on clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003 the moving party filed a request for review of 
the Board's June 1975 decision on the grounds of clear and 
unmistakable error.  The movant argues as the basis for his 
allegation of clear and unmistakable error that the Board in 
it's June 1975 decision failed to consider that part of the 
medical evidence in service which tended to contradict the 
findings of a preexisting back disorder and by so doing 
failed to grant the veteran the benefit of the doubt in this 
regard.

The evidence of record before the Board in June 1975 
consisted of the veteran's service medical records and a 
report of a VA examination afforded the veteran in February 
1974.  First, as to the service medical records, the 
veteran's physical examination for service entrance in 
September 1973 showed no complaint or finding referable to 
the back.  

On October 10, 1973, the veteran was seen at the dispensary 
with complaints of low back pain which had been present for 
one day.  The examination showed point tenderness on the 
right side of the spine.  The veteran reported that the pain 
radiated down his leg.  There were spasms.  The impression 
was acute low back sprain.  The veteran was hospitalized on 
October 10, 1973 for complaints of progressive lumbar pain 
approximately 12 hours prior to admission.  He stated that 
the pain had an insidious onset after he was required to 
carry several cement blocks.  The veteran related that prior 
to this episode that he had never had any prior back 
problems.  The veteran was examined and found to have marked 
paraspinous spasms in the lumbar area.  He was placed on bed 
rest and had progressive resolution of his pain.  X-rays of 
the lumbosacral spine showed no abnormality.  

When evaluated on October 26, 1973 by Dr. S. the veteran 
reported that he sustained a significant injury to the lumbar 
spine several years ago when playing football.  He required 
frequent visits to the doctor.  He had several episodes of 
pain in the lumbar area each year.  He reported current 
lumbar pain after another strain.  The impression was chronic 
recurring lumbar strain which existed prior to service and 
was not aggravated by service.  He was discharged from the 
hospital on October 26, 1973 with a final diagnosis of 
sprain, acute, lumbar region which occurred in the line of 
duty.  The diagnosis was acute sprain of the lumbosacral 
region.  The hospital summary was signed by Dr. S.

The veteran was rehospitalized on October 30, 1973 and at 
that time related, for clinical purposes, that he had 
sustained a significant injury to his lumbar spine several 
years earlier when playing football.  He added that the 
injury required frequent visits to his medical doctor and 
that he experienced several episodes each year of pain in the 
lumbar area.  

Physical examination was significant for a loss of lumbar 
lordosis, marked paraspinous spasm in the lumbar region and 
paraspinous pain in the lumbar are on palpation.  The veteran 
was presented thereafter to a medical board for evaluation 
and disposition.  The medical board's evaluation was chronic, 
recurrent lumbar strain, sustained prior to service when 
playing football.  It was determined that it existed prior to 
service and was not aggravated by service.  The report was 
signed by three physicians including Dr. S.

A VA examination was conducted in February 1974.  At that 
time the veteran related that he was hospitalized in service 
after he slipped and fell while moving railroad ties.  The 
examiner indicated that the records of this hospitalization 
were not of record.  The veteran reported that he had a 
stress fracture of the back and a slipped disc with pain 
radiating down the right leg.  On physical examination the 
veteran was noted to have definite lumbar muscle spasm 
bilaterally and persistent in all movement.  X-rays of the 
lumbosacral spine were within normal limits and the diagnosis 
on this examination was lumbosacral strain; disc disease not 
found, and stress fracture not found.

In June 1975 the Board entered a decision denying the moving 
party entitlement to service connection for a back 
disability.  At that time the Board reviewed the entire 
evidence of record and found that it showed that the veteran 
had recurrent lumbar sprain that preexisted his service and 
underwent a flare up in service without any increase in 
disability during service.  At that time the Board found that 
the recurrent lumbar strain clearly existed prior to service.  
The Board further found that shortly after he entered active 
duty he experienced a flare-up of his preservice recurrent 
back disorder without any increase in the basic level of 
disability.  


Analysis

As to the presumption of soundness, the controlling law in 
1973 provided that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 310 (West 
1970).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 353 (West 1970); 
38 C.F.R. § 3.306 (1975).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 311, 337 (West 
1970).

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.

Reviews to determine whether clear and unmistakable error 
exists on a final Board decision may be initiated by the 
Board, on it's own motion, or by a party of that decision in 
accordance with 38 C.F.R. § 20.1400.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compiles the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal, which, had it not 
been made would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error include (1) changed diagnoses; (2) duty to assist; (3) 
evaluation of evidence.  38 C.F.R. § 20.1043(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenge, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A claimant's motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations or failure to follow a regulation or failure to 
give due process, or any other general, nonspecific 
allegation of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision. As stated 
by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE. "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  

Errors constituting CUE "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made." Russell, 3 Vet. App. at 313. "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.' " Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case the movant as noted above maintains that the 
Board in it's 1975 decision failed to consider the evidence 
in it's entirety and give him the benefit of the doubt and 
resolving such in his favor.  Specifically, he has pointed to 
the narrative summary of his initial service hospitalization 
in October 1973 contains a history that the veteran had no 
back problems prior to this episode.  The same doctor on 
October 26, 1973 reported a preservice history of a football 
injury.  The veteran maintains that because of the 
conflicting history the doctrine of reasonable doubt should 
have been considered in his favor.

In this regard, the benefit of the doubt rule does not apply 
to the Board's decision, on a motion under this subpart, as 
to whether there was clear and unmistakable error in a prior 
Board decision." 38 C.F.R. § 20.1411 (2003).

The record shows that when he was discharged from the 
hospital on October 26, 1973 the final diagnosis of sprain, 
acute, lumbar region which occurred in the line of duty.  The 
summary was signed by Dr. S.  Also of record is an orthopedic 
evaluation by the same physician also dated on October 26, 
1973 which indicated that the veteran chronic recurring 
lumbar strain which existed prior to service and was not 
aggravated by service.  However, the medical evaluation board 
which was signed by two otherphysicians in addition to Dr. S 
determined that it existed prior to service and was not 
aggravated by service.

Essentially, the movant allegations on this point amount to a 
disagreement as to how the medical evidence that was then of 
record was weighed and evaluated by the Board.  Such an 
allegation fails on its face to establish a viable claim of 
CUE in the June 1975 decision.  See 38 C.F.R. § 1403(d).

The Board finds the June 1975 Board decision was reasonably 
supported by the evidence then of record and the statutory 
and regulatory provisions then in effect.  The Board is 
unable to find any error of fact or law in that decision.  In 
the absence of any such clear and unmistakable error in the 
June 1975 Board decision, the moving party's motion for 
revocation or reversal of that decision must be denied.

On November 9, 2000, the Veterans Claims Assistant Act was 
signed into law.  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The United States Court of Appeals for 
Veterans Claims has held that the VCAA was not applicable to 
CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).


ORDER

In the absence of clear and unmistakable error in the June 
1975 decision of the Board, denying service connection for a 
back disability, the motion for reversal or revision of the 
decision is denied.



                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


